Exhibit 10.1 FIRST AMENDMENT TO COMMERCE UNION BANCSHARES, INC. INCENTIVE STOCK OPTION AGREEMENT THIS FIRST AMENDMENT TO COMMERCE UNION BANCSHARES, INC. INCENTIVE STOCK OPTION AGREEMENT (this “ Amendment ”) is dated as of the 25th day of July, 2017, by and between Commerce Union Bancshares, Inc., a Tennessee corporation (the “ Company ”), and Ron DeBerry (the “ Optionee ”). WHEREAS , the Company and the Optionee entered into that certain Commerce Union Bancshares, Inc. Incentive Stock Option Agreement dated July 23, 2015 (the “ Agreement ”); WHEREAS , the parties hereto desire to amend the Agreement to provide that the Optionee shall be allowed to exercise his Option (as defined below) any time prior to the close of business on the Expiration Date; WHEREAS , the parties hereto acknowledge that such amendment will cause the Option not to qualify as an Incentive Stock Option within the meaning of Code Section 422; and WHEREAS , the parties hereto desire that the provisions of the Agreement remain otherwise unaltered, excepting those specific changes noted below. NOW, THEREFORE , in consideration of the mutual covenants hereinafter set forth, the receipt and sufficiency of which are hereby acknowledged, the Company and the Optionee, intending to be legally bound hereby, agree as follows: 1.
